Citation Nr: 0946030	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-20 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (manifested by depression), other than service-
connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the RO.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD which is 
manifested by such symptoms as depression, anxiety and 
deficiencies in social interaction.

2.  The Veteran is not shown to have a separately ratable 
acquired psychiatric disorder due to any event or incident of 
his period of active service.


CONCLUSION OF LAW

Other than service-connected PTSD, an acquired psychiatric 
disability, manifested as depression, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2006.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the May 2006 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran submitted his current claim in November 2005.  He 
has asserted that he has depression due to period of service, 
specifically, his service in Vietnam.  The Veteran's service 
treatment records contain no complaints of, treatment for or 
findings referable to a psychiatric disorder.  

Subsequent to service, VA and private treatment records 
document the treatment the Veteran received for various 
disorders, including depression.  The earliest diagnosis of 
depression was noted in April 2005 treatment records of 
I.A.H., M.D.  The physician did not opine as to the etiology 
of the depression.  

In March 2008, the Veteran underwent a VA psychiatric 
examination.  While the primary diagnoses included PTSD and 
alcohol dependence, in full remission, the psychologist 
commented, "The Veteran meets the DSM IV criteria for the 
diagnosis  of PTSD in terms of an identified stressor and 
symptoms.  He is reporting reexperiencing symptoms in the 
form of nightmares and intrusive thoughts and he has 
difficulty feeling close emotionally to his wife and family.  
His treatment helps reduce some depressive symptoms and 
allows him to communicate better with his wife."

The RO granted service connection for PTSD in April 2008 and 
assigned a 30 percent evaluation.  The Board observes a 30 
percent disability evaluation encompasses PTSD due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

The Board finds that in this case the symptomatology of the 
claimed psychiatric disorder (depression) is duplicative and 
overlaps with the symptomatology of the service-connected 
PTSD.  Here it is difficult to distinguish between symptoms 
due to PTSD and those due to the claimed depression. Thus, 
the signs and symptoms of depression included in the 
assessment of the severity of the Veteran's PTSD as if they 
were attributed to the service-connected PTSD.  There is no 
evidence to suggest that the Veteran suffers from a 
psychiatric disorder other than PTSD that is related to his 
period of service.  On this basis, service connection must be 
denied.


ORDER

Service connection for depression is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


